Citation Nr: 0214892	
Decision Date: 10/23/02    Archive Date: 11/01/02

DOCKET NO.  93-06 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for an acquired 
psychiatric disability.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


INTRODUCTION

The veteran served on active duty from February 1954 to 
November 1956.  

By a November 1991 RO decision, the veteran's claims were 
denied.  Thereafter, the veteran appealed to the Board of 
Veterans' Appeals (Board).  In December 1994, the Board 
remanded the claims to the RO for further evidentiary 
development.  In September 1998, the Board denied the 
veteran's claims.  The veteran then appealed to the United 
States Court of Appeals for Veterans Claims (Court).  By a 
September 1999 Order, the Court vacated the Board's September 
1998 decision.  In June 2000, the Board again remanded the 
claims to the RO for further development.  The case was 
returned to the Board in September 2002.


REMAND

The last Supplemental Statement of the Case (SSOC) was issued 
in March 2002.  Since then and prior to certification and 
transfer of the record to the Board, the RO received a 
considerable amount of evidence, including numerous VA 
medical records which are pertinent to the claims on appeal.  
In these circumstances, if the last SSOC was prepared before 
the receipt of additional evidence, an SSOC will be furnished 
to the veteran as provided in 38 C.F.R. § 19.31 unless the 
additional evidence is duplicative or not relevant to the 
issue on appeal.  38 C.F.R. § 19.37(a).  Therefore, in 
accordance with 38 C.F.R. § 19.37(a) and 38 C.F.R. § 19.31, 
as amended, 67 Fed. Reg. 3104-05 (January 23, 2002), this 
claim is returned to the RO for consideration and the 
issuance of an SSOC. 

For the aforementioned reasons, the case is REMANDED to the 
RO for the following development:

The RO should review the entire claims 
file, particularly including any evidence 
submitted since the March 2002 SSOC.  The 
RO should then adjudicate the claims.  If 
the claims remain denied, then a new SSOC 
should be issued to the veteran and his 
representative, and they should be given 
an opportunity to respond.  Then, the 
case should be returned to the Board for 
further appellate review.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



